Case: 2:18-cv-01528-ALM-EPD Doc #: 35 Filed: 06/26/20 Page: 1 of 1 PAGEID #: 256




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

SCOTT HONAKER                                     :
                                                  :
     On behalf of himself and those               :   Case No. 2:18-CV-1528
     similarly situated,                          :
                                                  :   Chief Judge Algenon L. Marbley
               Plaintiff,                         :
                                                  :   Magistrate Judge Deavers
       v.                                         :
                                                  :
WRIGHT BROS. PIZZA, INC., et al.,                 :
                                                  :
               Defendants.                        :

                                              ORDER

       This matter is before the Court on the Parties’ Joint Motion to Resend Notice. (ECF No.

33). Pursuant to this Court’s January 13, 2020 Order (ECF No. 23), Plaintiff disseminated notices

to 346 putative opt-in Plaintiffs to this FLSA collective action on February 20, 2020. (ECF No. 33

at 1). Plaintiff indicates that approximately 80 notices were returned as undeliverable. (Id.). The

Parties now request permission to resend notices to any of those putative opt-in Plaintiffs for whom

Plaintiff is able to obtain updated addresses and allow those individuals 30 days to submit their

Consent to Join form. (Id. at 1-2). The Parties submit this joint Motion and represent that they will

continue to exchange information for purposes of discussing a potential resolution to the case while

the notices are being resent, and thus their request will cause no delay or prejudice. (Id. at 2). For

these reasons, the Parties’ Joint Motion to Resend Notice is GRANTED.


       IT IS SO ORDERED.


                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE
DATE: June 26, 2020
